Order filed February 19, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00765-CV
                                   ____________

                     ALAVOOR VASUDEVAN, Appellant

                                         V.

                        DEEPA VASUDEVAN, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 63935

                                     ORDER

       On January 27, 2015, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. In particular, appellant has failed to
provide adequate citations to the record and to authority. Tex. R. App. P. 38.1(f),
(h).

       Accordingly, we order appellant’s brief filed January 27, 2015, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P. 38.1.
      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                     PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.